Exhibit 10.8



 
FOURTH AMENDMENT TO LEASE
 
THIS FOURTH AMENDMENT TO LEASE (THIS “AGREEMENT”), dated as of October __, 2009,
between 390 PARK AVENUE ASSOCIATES, LLC, a Delaware limited liability company,
having an address at c/o RFR Holding LLC, 390 Park Avenue, 3rd Floor, New York,
New York 10022 (“Landlord”), and THOMAS WEISEL PARTNERS GROUP INC., a Delaware
corporation, having an office at One Montgomery Street, San Francisco, CA 94104
(“Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant (as successor to Thomas Weisel Partners Group LLC)
are parties to a lease dated as of May 5, 1999, as amended by (i) Letter
Agreement dated as of June 3, 1999, (ii) Lease Amendment dated as of October 1,
1999 (the “Storage Amendment”) and (iii) Third Lease Amendment dated as of May
3, 2000 (the “Third Amendment”) (as so amended, the “Lease”), for the entire
2nd, 14th, 15th, 16th, and 17th floors (the 14th floor being hereinafter
referred to as the “Extension Premises”), and certain storage space (together
with the Extension Premises, the “Premises”) in the building located at 390 Park
Avenue, New York, New York (the “Building”);
 
WHEREAS, Landlord and Tenant desire to amend the Lease to (i) extend the Term of
the Lease with respect to the Extension Premises and (ii) otherwise amend the
Lease, all on the terms and conditions provided in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, Landlord and Tenant agree as follows:
 
1.           Capitalized Terms. All capitalized terms used in this Agreement
which are not otherwise defined herein shall have the meanings ascribed to them
in the Lease.
 
2.           Extension of Term; Second Floor Space. The Expiration Date of the
Lease with respect to the Extension Premises and floors 15, 16 and 17 is
presently January 31, 2010. The Term of the Lease with respect to the Extension
Premises only is hereby extended from February 1, 2010 through July 31, 2016
(the “Extension Term”).  In addition, the Term of the Lease with respect to the
Second Floor Space shall be extended from January 1, 2016 through July 31, 2016
(the “Second Floor Extension Term”), on all of the terms of the Lease applicable
to the Second Floor Space.  The lease of the balance of the Premises shall
expire, as scheduled, on January 31, 2010.  On or before January 31, 2010,
Tenant shall vacate, surrender and deliver possession to Landlord of the balance
of the Premises in the condition required by the Lease.  Subject to the
provisions of Paragraph 6 below, Landlord hereby confirms that, as provided in
Section 4.02(d) of the Lease, there are no non-customary improvements in floors
14, 15, 16 or 17 as of the date hereof.
 
3.           Condition of Premises.  1)  Tenant is in possession of and is fully
familiar with the condition of the Premises and Landlord shall have no
obligation to perform any additional work or make any installations in order to
prepare the Premises for Tenant’s continued occupancy; provided the foregoing
shall not relieve Landlord of any ongoing repair and maintenance obligations set
forth in the Lease.

NY793320.4
209617-10007
   



 
- 1 -

--------------------------------------------------------------------------------

 
 
 
(b)           Landlord shall reimburse Tenant for the cost of Tenant’s
Alterations to be performed by Tenant in the Extension Premises during the
Extension Term (the “Extension Premises Work”) in an amount (the “Landlord’s
Contribution”) equal to the lesser of (i) $160,500 and (ii) the actual cost of
the Extension Premises Work, in accordance with the terms, provisions and
procedures set forth in Section 8.03 of the Lease, except as set forth
below.  For purposes of this Section 3(b), references in Section 8.03 of the
Lease to Initial Tenant Work shall be deemed to refer to the Extension Premises
Work and references to Landlord’s Contribution shall mean Landlord’s
Contribution for the Extension Premises Work.  Notwithstanding the provisions of
Section 8.03 of the Lease (A) Landlord shall reimburse Tenant for the full
amount of each requisition of Landlord’s Contribution (but subject to the 10%
retainage) within 30 days following delivery to Landlord of the Documentation
and the provisions in Section 8.03 providing for a pro rata funding between
Landlord and Tenant shall be inapplicable to Landlord’s Contribution and (B) if
Tenant has not engaged an architect for the Extension Premises Work, then the
certificate referred to in Section 8.03(B)(y) and in clause (1) of the Lease may
be given solely by an officer of Tenant.
 
4.           Fixed Rent. 2)  Tenant shall continue to pay Fixed Rent for the
Premises (other than the Second Floor Space) through January 31, 2010 in
accordance with the provisions of the Lease.  During the Extension Term, Tenant
shall pay Fixed Rent for the Extension Premises in the amount of (i) $1,123,500
per annum ($93,625 per month) from February 1, 2010 through April 30, 2013 and
(ii) $1,177,000 per annum ($98,083.33 per month) thereafter through and
including the new Expiration Date. Tenant shall continue to pay Fixed Rent for
the Second Floor Space in accordance with the Third Amendment through July 31,
2016 in accordance with the provisions of the Third Amendment.
 
(b)           Provided that an Event of Default shall not be continuing under
the Lease (as amended by this Agreement), Tenant shall be entitled to an
abatement of Fixed Rent for the Extension Premises only for the months of
February and March 2010.
 
5.           Additional Rent. During the Extension Term, Tenant shall continue
to pay increases for Taxes and Operating Expenses for the Extension Premises
under Article 2 of the Lease, except that from and after February 1, 2010, (i)
the Base Tax Amount shall be the Taxes payable for the period commencing on July
1, 2010 and ending on June 30, 2011, (ii) the Base Operating Year shall be the
calendar year 2010 and (iii) Tenant’s Tax Share and Tenant’s Operating Share
shall each be 4.4%.  During the Second Floor Extension Term, Tenant shall
continue to pay increases for Taxes and Operating Expenses for the Second Floor
Space under the Third Amendment.
 
6.           Electricity.  During the Extension Term and the Second Floor
Extension Term, Tenant shall continue to pay for electricity for the Extension
Premises and for the Second Floor Space (including for the electricity used to
operate Tenant’s supplemental air-conditioning equipment) in accordance with
Section 2.07 of the Lease.  Prior to the commencement of the Extension Term,
Tenant, at its expense, shall perform any work required to enable each floor
comprising the Premises to receive and have electricity measured independently
of any other space in the Building.

NY793320.4
209617-10007
 
 



 
- 2 -

--------------------------------------------------------------------------------

 
 
7.           Brokerage. Landlord and Tenant each represents and warrants to the
other that it has not dealt with any broker in connection with this Agreement
other than RFR Realty LLC (“Agent”), Cushman & Wakefield Inc. (“C&W”) and
Montgomery Advisors (“Montgomery”). The execution and delivery of this Agreement
by the parties shall be conclusive evidence that they have relied upon the
foregoing representations and warranties. Landlord shall pay Agent and C&W their
commissions pursuant to separate agreements.  Tenant shall pay Montgomery its
commission pursuant to separate agreement.  Landlord and Tenant shall indemnify
and hold harmless the other party from and against any and all claims for
commission, fee or other compensation arising from a breach of such
representations and agreements by the indemnitor, and for any and all costs
incurred by the indemnitee in connection with such claims, including, without
limitation, reasonable attorneys’ fees and disbursements. This provision shall
survive the expiration or earlier termination of the Lease.
 
8.           Storage Space. The lease of the existing Storage Space shall expire
on January 31, 2010.  Landlord leases to Tenant and Tenant leases from Landlord
the storage space shown hatched on the plan annexed to this Agreement as
Schedule A (the “New Storage Space”) for the Extension Term, on all of the
terms, provisions and conditions set forth in the Storage Amendment, except as
set forth below:
 
(a)           Landlord, at Tenant’s expense, shall demise the New Storage Space,
provided that Tenant shall not be obligated to contribute more than $25,000
toward the cost of such work.  Otherwise, the provisions of Paragraph 2(b) of
the Storage Amendment shall apply to the New Storage Space.
 
(b)           The Fixed Rent payable for the New Storage Space shall be payable
as follows:
 
(i)           $18,535.23 per annum ($1,544.60 per month) from February 1, 2010
through January 31, 2011;
 
(ii)          $19,091.29 per annum ($1,590.94 per month) from February 1, 2011
through January 31, 2012;
 
(iii)         $19,664.03 per annum ($1,637.00 per month) from February 1, 2012
through January 31, 2013;
 
(iv)         $20,253.95 per annum ($1,687.83 per month) from February 1, 2013
through January 31, 2014;
 
(v)          $20,861.57 per annum ($1,738.46 per month) from February 1, 2014
through January 31, 2015;
 
(vi)         $21,487.42 per annum ($1,790.62 per month) from February 1, 2015
through January 31, 2016; and
 
(vii)        $22,132.04 per annum ($1,844.34 per month) from February 1, 2016
through the Expiration Date.

NY793320.4
209617-10007
 
 



 
- 3 -

--------------------------------------------------------------------------------

 

 
(c)           Tenant shall not be obligated to pay for increases in Taxes or
Operating Expenses with respect to the New Storage Space.
 
9.           Options to Renew. The renewal rights contained in Section 10.01 of
the Lease and in the Third Amendment are hereby deleted with respect to the
Extension Premises and the Second Floor Space, respectively.  Tenant shall have
two options to renew the Term of the Lease for the entire Premises (as then
constituted) as follows:
 
Provided that (i) the Lease (as amended by this Agreement) shall be in full
force and effect as of the date of the Renewal Notice (as hereinafter defined)
and as of the Expiration Date (as the same may be extended for the first Renewal
Term), (ii) there shall not then be existing an Event of Default under the Lease
(as amended by this Agreement) and (iii) the named Tenant, its Affiliates and
any Desk Space User pursuant to Section 5.01(d) of the Lease shall be in actual
physical occupancy of at least 75% of the rentable area of the Premises then
demised to Tenant under the Lease on the date of each Renewal Notice and upon
the commencement of the applicable Renewal Term, Tenant shall have two options
to extend the Term of the Lease with respect to all of the Premises (as then
constituted), each for a period of five years (each, a “Renewal Term”). Such
options shall be exercisable by written notice (each, a “Renewal Notice”) to
Landlord given not later than twelve (12) months prior to the then Expiration
Date. Notwithstanding the preceding sentence, Landlord, in its sole discretion,
may waive any default by Tenant and no such default may be used by Tenant to
negate the effectiveness of Tenant’s exercise of this option.  Each Renewal Term
shall constitute an extension of the Term of the Lease with respect to the
Premises (as then constituted) and shall be upon all of the same terms and
conditions as the then existing Term, except that (A) there shall be no further
option to renew the Term of the Lease after the second Renewal Term,
(B) Landlord shall not be required to furnish any materials or perform any work
to prepare the Premises for Tenant’s continued occupancy and Landlord shall not
be required to reimburse Tenant for any Alterations made or to be made by Tenant
to the Premises, and (C) the Fixed Rent for the Renewal Term shall be payable at
a rate per annum equal to the Fair Market Rent of the Premises as of the first
day of such Renewal Term, as determined in accordance with Section 10.02 of the
Lease.
 
10.           Right of First Offer.  3)  As used herein:
 
“Available” means, as to any space, that such space is vacant and free of any
present or future possessory right now existing in favor of any third
party.  Anything to the contrary contained herein notwithstanding, Tenant’s
right of first offer pursuant to this Section 10 is subordinate to any right of
offer, right of first refusal, renewal right or similar right or option in favor
of any third party existing as of the date of this Agreement.  In addition, such
space shall not be deemed Available and Landlord shall not be obligated to
notify Tenant of the Availability of such space (A) if Landlord is negotiating
an extension of a lease with an existing tenant or occupant of such space, and
Landlord shall be free to enter into any such extension or lease or (B) if
Landlord intends to lease either or both floors comprising the Offer Space as
part of a block of office space containing at least one other floor  of office
space or (C) with respect to the 15th floor of the Building, until after the
initial leasing of such floor after the date of this Agreement, Tenant
acknowledging that such floor is being surrendered by Tenant and that Landlord
may lease all or any portion of such space on whatever terms Landlord  may deem
appropriate.

NY793320.4
209617-10007
 
 



 
- 4 -

--------------------------------------------------------------------------------

 

 
“Offer Space” means the entire 13th floor and the entire 15th floor of the
Building.
 
(b)           Provided (i) the Lease (as amended by this Agreement) shall be in
full force and effect, (ii) there shall not then be existing an Event of Default
under the Lease (as amended by this Agreement), and (iii) the named Tenant, its
Affiliates and any Desk Space User pursuant to Section 5.01(d) of the Lease
shall be in actual physical occupancy of at least 75% of the rentable area of
the Premises then demised under the Lease, if at any time during the Term,
either the Offer Space becomes, or Landlord reasonably anticipates that the
Offer Space will become, Available, Landlord shall give to Tenant notice (an
“Offer Notice”) thereof, specifying (A) the floor(s) comprising such Offer Space
and the rentable square footage thereof, (B) Landlord’s determination of the
Fair Market Rent for such Offer Space (“Landlord’s Offer Space Determination”),
(C) the date or estimated date that such Offer Space has or shall become
Available (the “Anticipated Inclusion Date”), (D) the term of the lease of the
Offer Space, (E) the real estate tax and other escalations for such Offer Space
and (F) any free rent, work allowances, Landlord’s work or other concessions
being offered by Landlord for the Offer Space.
 
(c)           Provided that on the date that Tenant exercises the Offer Space
Option and on the Offer Space Inclusion Date (as hereinafter defined) the
conditions set forth in Section 10 (b)(i) through (iii) are met, Tenant shall
have the option (the “Offer Space Option”), exercisable by notice (an
“Acceptance Notice”) given to Landlord on or before the date that is ten (10)
Business Days after the giving of the Offer Notice (time being of the essence)
to include the Offer Space in the Premises.  Tenant shall notify Landlord in the
Acceptance Notice whether Tenant accepts or disputes Landlord’s Offer Space
Determination, and if Tenant disputes Landlord’s Offer Space Determination, the
Acceptance Notice shall set forth Tenant’s good faith determination of the Fair
Market Rent for such Offer Space (“Tenant’s Offer Space Determination”).  If
Tenant fails to object to Landlord’s Offer Space Determination in the Acceptance
Notice and to set forth therein Tenant’s Offer Space Determination, then Tenant
shall be deemed to have accepted Landlord’s Offer Space Determination as the
Fair Market Rent for such Offer Space.
 
(d)           If Tenant timely delivers the Acceptance Notice, then, on the date
on which Landlord delivers vacant possession of the Offer Space to Tenant (the
“Offer Space Inclusion Date”), the Offer Space shall become part of the
Premises, upon all of the terms and conditions set forth in the Lease, except
(i) Fixed Rent shall be equal to the Fair Market Rent, (ii) Tenant’s Tax Share
and Tenant’s Operating Share shall be increased to reflect the addition of the
Offer Space, with the base years for the Offer Space as set forth in the Offer
Notice, (iii) Landlord shall not be required to perform any Landlord’s work or
any other work, pay a Landlord’s contribution or a work allowance or any other
amount, or render any services to make the Building or the Offer Space ready for
Tenant’s use or occupancy, and Tenant shall accept the Offer Space in its “as
is” condition on the Offer Space Inclusion Date, except as may otherwise be set
forth in the Offer Notice, (iv) the term of the lease of the Offer Space shall
be as set forth in the Offer Notice and (v) as may be otherwise set forth in the
Offer Notice.

NY793320.4
209617-10007
 
 



 
- 5 -

--------------------------------------------------------------------------------

 

 
(e)           If in the Acceptance Notice Tenant disputes Landlord’s Offer Space
Determination, and Landlord and Tenant fail to agree as to the amount thereof
within 20 days after the giving of the Acceptance Notice (the “Dispute Period”),
then the dispute shall be resolved by arbitration as set forth in Section
10.02(e) of the Lease, in the same manner as if there was a dispute in
determining Fixed Rent for a Renewal Term.  If the dispute shall not have been
resolved on or before the Offer Space Inclusion Date, then pending such
resolution, Tenant shall pay, as Fixed Rent for the applicable Offer Space, an
amount equal to Landlord’s Offer Space Determination.  If such resolution shall
be in favor of Tenant, then within 30 days after the final determination of Fair
Market Rent, Landlord shall refund to Tenant any overpayment.
 
(f)           If Landlord is unable to deliver possession of the Offer Space to
Tenant for any reason on or before the Anticipated Inclusion Date, the Offer
Space Inclusion Date shall be the date on which Landlord is able to so deliver
possession and Landlord shall have no liability to Tenant therefor and the Lease
shall not in any way be impaired.  This subsection (f) constitutes “an express
provision to the contrary” within the meaning of Section 223-a of the New York
Real Property Law and any other law of like import now or hereafter in effect.
 
(g)           If Tenant fails timely to give an Acceptance Notice, then (i)
Landlord may enter into one or more leases of the particular Offer Space with
respect to which Tenant did not give an Acceptance Notice with third parties on
such terms and conditions as Landlord shall determine, the Offer Space Option
with respect only to the particular Offer Space that was the subject of the
Offer Notice shall be null and void and of no further force and effect and
Landlord shall have no further obligation to offer such Offer Space to Tenant,
and (ii) Tenant shall, as soon as reasonably practicable after demand by
Landlord, execute an instrument reasonably satisfactory to Landlord and Tenant
confirming Tenant’s waiver of, and extinguishing, the Offer Space Option with
respect only to the particular Offer Space that was the subject of the Offer
Notice.
 
(h)           Promptly after the occurrence of the Offer Space Inclusion Date,
Landlord and Tenant shall confirm the occurrence thereof and the inclusion of
the Offer Space in the Premises by executing an instrument reasonably
satisfactory to Landlord and Tenant; provided, that failure by Landlord or
Tenant to execute such instrument shall not affect the inclusion of the Offer
Space in the Premises in accordance with this Section 10.
 
11.           Notices. Section 9.01 of the Lease is amended to provide that all
notices (A) to Landlord be sent to Landlord at c/o RFR Holding LLC, 390 Park
Avenue, 3rd Floor, New York, New York 10022, Attn: General Counsel, with a copy
to each of (i) RFR Realty LLC, 400 Park Avenue, New York, New York 10022,
Attention: President, (ii) Loeb & Loeb LLP, 345 Park Avenue, New York, New York
10154, Attn: Raymond A. Sanseverino, Esq. and (iii) any Superior Lessor or
Superior Mortgagee who may have requested the same and (B) to Tenant be sent to
Tenant at (i) the Premises, Attention: ______________ and (ii) One Montgomery
Street, 37th Floor, San Francisco CA 94104, Attention: Real Estate Notices/CFO.

NY793320.4
209617-10007
 
 



 
- 6 -

--------------------------------------------------------------------------------

 

 
12.           Security Deposit.  4) As security for the continued performance of
Tenant’s obligations under the Lease (as amended by this Agreement), Landlord
shall continue to hold the Security Deposit delivered by Tenant and presently
held by Landlord under the Lease.
 
(b)           Section 2.09(c)(i), (ii) and (iv) are hereby deleted in their
entirety, so that in no event shall Tenant have any right to cause the Security
Deposit to be reduced, and all references to “Security Reduction Period”,
“Security Reduction Date” and “Security Reduction Notice” are no longer
applicable.
 
(c)           Section 2.09(c)(iii) is hereby deleted in its entirety and the
following substituted therefor:
 
“For each and every fiscal year of Tenant during the Term of this Lease, Tenant
shall deliver to Landlord within ninety (90) days following the end of such
fiscal year, Tenant’s audited financial statements prepared in accordance with
GAAP by Tenant’s independent certified public accountants.  If Tenant’s assets
minus liabilities (i.e., net worth or equity) falls below $90 million on a GAAP
basis, as presented in Tenant’s audited financial statements, then the Security
Deposit shall be increased to six (6) months of the then escalated Fixed Rent
payable pursuant to this Lease, by Tenant depositing with Landlord either (A)
cash or (B) a supplemental or a new letter of credit meeting the same
requirements set forth in Section 2.09(a).”
 
13.           Deletions and Amendments. Effective on the date of this Agreement,
in addition to the other provisions of the Lease which have been amended by this
Agreement or have otherwise been deleted, the following provisions of the Lease
are deleted or are hereafter inapplicable to the Premises: Sections 1.06 and
1.07 and Article 8 (except to the extent Section 8.03 has been incorporated in
this Agreement).
 
14.           Confidentiality. Tenant and Tenant’s partners, officers,
directors, principals, members, and employees shall maintain the terms and
conditions of this Agreement confidential and, without Landlord’s prior written
consent, shall neither discuss nor disclose the terms and conditions of this
Agreement with any tenant or occupant of the Building or with any other person,
other than (i) the Broker, (ii) the attorneys who are representing Tenant in
connection with this Agreement, (iii) Tenant’s accountants and financial
consultants and (iv) any proposed subtenant of the Premises or assignee of the
Lease and any broker in connection therewith (and only if and to the extent such
other parties are informed by Tenant of the confidential nature of this
Agreement and shall agree to act in accordance with the provisions of this
section), or if required to do so to enforce the terms of the Lease, or as may
otherwise be required to be disclosed by law or judicial process or as
reasonably determined by Tenant to be necessary or advisable in connection with
any regulatory filings, including filings with the Securities and Exchange
Commission.
 
15.           No Oral Modification. This Agreement may not be changed or
terminated orally, but only by an agreement in writing signed by Landlord and
Tenant.

NY793320.4
209617-10007
 
 



 
- 7 -

--------------------------------------------------------------------------------

 

 
16.           Delivery. This Agreement is offered for signature by Tenant and it
is understood that this Agreement shall not be binding upon Landlord unless and
until Landlord shall have executed and delivered a fully executed copy of this
Agreement to Tenant.
 
17.           Counterparts. This Agreement may be executed in one or more
counterparts all of which, taken together, shall constitute one original
instrument.
 
18.           Ratification. Except as modified by this Agreement, the provisions
of the Lease are confirmed and approved and shall continue in full force and
effect.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.
 
390 PARK AVENUE ASSOCIATES, LLC
 
By:     ________________________________                                                                   
 
Aby Rosen
 
Managing Member
 
THOMAS WEISEL PARTNERS GROUP INC.
 
By:  /s/ Shaugn Stanley                                              
 
Name: Shaugn Stanley
 
Title: Chief Administrative Officer
 
 
 
 
 
 
- 8 -
